DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 44, 45, and 49-51 are pending in this application.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 44, 45, and 49-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,322,186. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same composition components and method steps.
.

Claims 44, 45, and 49-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-39 of copending Application No. 17/037,070 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same composition components and method steps.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 44, 45, and 49-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-45 of copending Application No. 16/384,589 (reference application). Although the claims they are drawn to the same composition components and method steps.
US ‘589 claims a method of treating acne vulgaris or rosacea, the method comprising topically administering a composition comprising: a) a tetracycline antibiotic, wherein the tetracycline antibiotic is 0.2% to 20% by weight of the composition; b) an adjuvant comprising at least one wax; c) a hydrophobic carrier comprising at least one hydrophobic solvent; and d) a retinoid; wherein the composition comprises less than 0.1% by weight of a surfactant (which reasonably reads on “surfactant-free”); and wherein the composition comprises less than 2% by weight of water (claim 1).  The composition is a foamable composition comprising a liquefied or compressed gas propellant (claim 42).  The tetracycline antibiotic comprises minocycline (claim 27).  The hydrophobic solvent a mineral oil, a soybean oil, a coconut oil, and/or cyclomethicone (claim 37) and the hydrophobic carrier is 70% to 90% by weight of the composition (claim 45).  The wax comprises a hydrogenated castor oil and/or a beeswax (claim 29).  The adjuvant further comprises at least one fatty alcohol and/or fatty acid (claims 30, 33).  Regarding Aw values it is noted that, since the composition comprises the same components in the same amounts and also comprises less than 2% water, the same properties would be expected, including Aw value, absent evidence otherwise.  Therefore, the claims are drawn to the same composition components and method steps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 44, 45, and 49-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-24 of copending Application No. 16/805,201 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same composition components and method steps.
US ‘201 claims a method of treating rosacea, comprising administering a foamable composition comprising a carrier and a liquefied or compressed gas propellant, the carrier comprising: a) a tetracycline antibiotic; b) at least one hydrophobic oil; and c) an agent comprising (i) at least one fatty alcohol and at least one wax; (ii) at least one fatty acid and at least one wax; (iii) at least one fatty alcohol, at least one fatty acid, and at least one wax; (iv) a wax comprising a hydrogenated oil; or (v) a combination of two or more waxes; wherein the carrier comprises less than 0.1 % by weight of a surfactant; wherein the composition has an Aw value of about 0.9 or less; and wherein upon release from an aerosol container the composition forms a foam (claim 1).  The tetracycline antibiotic comprises a minocycline (claim 10), present at about 0.025% to about 6% by weight of the carrier (claim 11).  US ‘201 specifically claims wherein the foamable carrier comprises:-5-Application No.: 16/805,201Attorney Docket No. 13949.0064-09000 a) about 45% to about 55% by weight of a soybean oil; b) about 21.2% to about 26% by weight of a coconut oil; c) about 4.5% to about 5.5% by weight of a cyclomethicone; d) about 0.85% to about 4.8% by weight of a light mineral oil; e) about 3.2% to about 3.9% by weight of cetostearyl alcohol; f) about 2.7% to about 3.3% by weight of stearic acid; g) about 2.3% to about 2.8% by weight of myristyl alcohol; h) about 1 % to about 5% hydrogenated castor oil; i) about 1 % to about 10% beeswax; j) about 1.4% to about 1.7% by weight of stearyl alcohol; and k) about 1% to .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Objections
Claim 51 is objected to because of the following informalities:  it is not clear how the phrase “a wax that is solid at room temperature” further limits the “wax” of claim 51, since a wax is typically solid at room temperature.  The Examiner suggests Applicant delete the phrase “a wax that is solid at room temperature”, and optionally replace it with particular waxes to further limit the claim.  Appropriate correction is required.




Conclusion
No claims are allowed at this time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/           Examiner, Art Unit 1611